Vanguard Convertible Securities Fund Vanguard Explorer Value TM Fund Vanguard Growth Equity Fund Vanguard Mid-Cap Growth Fund Vanguard Precious Metals and Mining Fund Vanguard PRIMECAP Core Fund Vanguard Strategic Equity Fund Vanguard Wellington TM Fund Vanguard Windsor TM II Fund Important Information About Investor Share Minimums Effective immediately, the minimum investment to open and maintain an account in the Funds Investor Shares has been lowered from $10,000 to $3,000. Vanguard reserves the right, without notice, to increase or decrease the minimum amount required to open or maintain a fund account or to add to an existing account. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 544 052011
